Appeals from two orders of the Family Court, Queens County, both of which adjudicated appellant a juvenile delinquent, after a hearing. Further, the first, dated May 22,1974, directed that appellant be placed in the custody of Lincoln Hall for a period of 18 months, and the second, dated December 3, 1974, placed appellant on probation for one year. Orders affirmed, without costs. The evidence at the fact-finding hearing sustains, beyond a reasonable doubt, the findings of the Family Court that appellant committed acts which, if committed by an adult, would constitute the crimes of manslaugh*906ter in the first degree (Penal Law, § 125.20) and possession of weapons and dangerous instruments and appliances (Penal Law, § 265.05, subd 9). Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.